DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thin enough" in claim 3 is a relative term which renders the claim indefinite.  The term "thin enough" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “thin enough” and its usage implies properties for both the sachet and the sheath. Neither the sheath, nor the sachet are defined in terms thickness, hardness or any other factor which would allow a person having ordinary skill in the art to determine if the material for the sachet is “thin enough as not to interfere with scrunching of the sheath” as stated by applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20150011981 A1 (House), hereinafter House as evidenced by Ozbek “Viscosity of Aqueous Sodium Chloride Solutions From 0-150oC”, hereinafter Ozbek.
Regarding claim 1, House teaches a catheter system (100) for draining a fluid [0014] the system comprising: a catheter (120); a sheath (101) surrounding the catheter (Fig. 1) [0022]; and a sachet positioned within the sheath and external to the catheter, the sachet containing a lubricating fluid having a viscosity of less than 2,000 cP [0027]. The sachet is noted to contain saline for the purpose of lubrication. Saline has a 

Regarding claim 4, House ‘981 teaches the system in claim 1 and further teaches a collection bag (Fig. 1) (102) positioned at one end of the catheter [0022].  

Regarding claim 7, House ‘981 teaches the system in claim 1 and further teaches an introducer (110) coupled to a proximal end of the catheter [0022].  

Regarding claims 16, House ‘981 teaches the system of claim 7. House ‘981 further teaches that the introducer (110) contains a liquid (i.e. a lubricant such as saline) [0022, 0027].

Regarding claim 17, House ‘981 teaches the system of claim 16 and further teaches a reservoir wherein the liquid is a lubricant [0022].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over House ‘981, as evidenced by Ozbek in view of US 3967728 A (Gordon), hereinafter Gordon.
Regarding claim 2, House teaches the system in claim 1, but fails to specify the material used in the sachet.
Gordon teaches a catheter system (Abstract) wherein the sachet (17) is comprised of a pliable plastic foil (Fig. 3, 6) (Col. 2: lines 45-47) that decreases evaporation (Col. 2: lines 49-50) and is capable of being opened by tearing or bursting open (Col. 2: lines 34-37) with normal manual forces applied outside of the sheath without compromising the sheath (Col. 3: lines 21-25).  


Regarding claim 3, House ‘981 in view of Gordon teaches the system in claim 2, but fails to explicitly discuss the thickness of the sachet.
Gordon teaches that the sachet is rolled like “a toothpaste tube” and is therefore a pliable material which is interpreted to be thin enough as not to interfere with scrunching of the sheath during catheter deployment.  

Regarding claim 19, House ‘981 teaches a catheter system (100) for draining a fluid [0014], the system comprising: a catheter; a sheath surrounding the catheter (120); a collection bag (202) positioned at one of the catheter; and a sachet and positioned within the sheath and external to the catheter [0027], the sachet containing a lubricating fluid having a viscosity of less than 2,000 cP.  The sachet is noted to contain saline for the purpose of lubrication. Saline has a viscosity of less than 2,000 cP (Ozbeck; Graph of “Viscosity of Aqueous NaCl Solutions”, page 25).
House ‘981 fails to teach the material composition of the sachet.
Gordon teaches a catheter system wherein the lubricant sachet (17) is comprised of a pliable plastic foil type (Col. 2: lines 45-47).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified House ‘981 with the teachings of Gordon to ensure ease of installation by the user [House 0008] by using an 

Regarding claim 20, House ‘981 teaches a catheter system (100) for draining a fluid [0014], the system comprising: a catheter; a sheath surrounding the catheter (120); a collection bag (202) positioned at one of the catheter; an introducer (110) coupled to a proximal end of the catheter [0022], the introducer (110) in liquid communication with a volume (Reservoir – House ‘981 [0022]) between the sheath (101) and the catheter (120); a sachet containing a lubricating fluid having a viscosity of less than 2,000 cP [0027]. The sachet is noted to contain saline for the purpose of lubrication. Saline has a viscosity of less than 2,000 cP (Ozbeck; Graph “Viscosity of Aqueous NaCl Solutions, page 25).
	House ‘981 fails to teach the material construction of the sachet.
Gordon teaches a catheter system in which a sachet (17) comprised of a pliable plastic foil (Col. 2: lines 45-47) type and positioned within the sheath and external to the catheter.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified House ‘981 with the teachings of Gordon to ensure ease of installation by the user [House 0008] by using an internal sachet of lubricant to automatically lubricate the catheter tip (Gordon Col. 3: lines 27-29).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over House ‘981, as evidenced by Ozbek, in view of US 20100312203 A1 (House), hereinafter House ‘203.
Regarding claims 5 and 6, House ‘981 teaches the system in claim 4, but fails to teach finger holes in the collection bag or a hook near the collection bag.
House ‘203 teaches a catheterization kit (Fig. 3) comprising finger holes (314, 316, 318) positioned in the collection bag to facilitate in opening of the collection bag [0029].  House ‘203 further teaches a catheterization kit comprising a hook (520) positioned near the connection of the catheter to the collection bag [0038].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified House ‘981 with the finger holes and hook of House ‘231 to ensure the device is easy to use for patients with low dexterity [House ‘981 0010]

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over House ‘981 as evidenced by Ozbek in view of US 20110230864 A1 (House), hereinafter House ‘864.
Regarding claims 8-15, House ‘981 teaches the system in claim 7, but fails to teach a cap system including an insertable stem, stopper, cap or radial flange.
House ‘864 teaches a catheter cap (Abstract), further comprising an elongate stem (102) insertable into the introducer [0026]. House ‘864 further teaches a stopper (104) coupled to a distal end of the elongate stem, the stopper sealing a distal portion of the introducer [0035].  House ‘864 further teaches a cap (100) coupled to a proximal 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified House ‘981 with the teachings of House ‘864 to provide a cap enclosure for the catheter system to fully block the distal opening, preventing airflow and assisting in maintaining a sterile environment [House ‘981 0008].
  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over House ‘981 as evidenced by Ozbek in view of US 20190240445 A1 (Palmer), hereinafter Palmer.
Regarding claim 18, House ‘981 teaches the system of claim 17, but fails to specify the viscosity of the lubricant within the reservoir.
Palmer teaches a catheter system (Fig. 2) wherein the lubricant (90) has a viscosity of greater than 2,000 cP [0066].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified House ‘981 with the specified viscosity of Palmer to enhance the control of the user during catheter insertion [Palmer 0066].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/            Examiner, Art Unit 3781                                                                                                                                                                                            
/Benjamin J Klein/Primary Examiner, Art Unit 3781